Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 1 of 27 Page ID #:156



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NARVIS NONNETTE,                         Case No. 5:20-cv-01218-CJC (MAA)
  12                        Plaintiff,           MEMORANDUM DECISION AND
  13          v.                                 ORDER DISMISSING SECOND
                                                 AMENDED COMPLAINT WITH
  14    GAVIN NEWSOM et al,                      LEAVE TO AMEND
  15                        Defendants.
  16
  17   I.    INTRODUCTION
  18         On June 16, 2020, the Court received a pro se putative class action lawsuit
  19   filed by Plaintiffs Narvis Nonnette, William Roberts, and Richard Cooper, alleging
  20   violations of their civil rights pursuant to 42 U.S.C. § 1983. (Compl., ECF No. 1.)
  21   After Plaintiff Roberts severed his claims on August 31, 2020 (ECF No. 14) and
  22   Plaintiff Cooper was terminated on October 16, 2020 (ECF No. 21), the only
  23   remaining Plaintiff in this case is Plaintiff Nonnette (“Plaintiff”). Plaintiff filed a
  24   Request to Proceed Without Prepayment of Filing Fees on September 15, 2020 (ECF
  25   No. 16), which the Court granted on September 18, 2020 (ECF No. 17).
  26         On October 22, 2020, the Court screened and dismissed the Complaint with
  27   leave to amend. (Order Dismiss. Compl., ECF No. 22.) On February 3, 2021, the
  28   Court received Plaintiff’s First Amended Complaint (“FAC”). (FAC, ECF No. 29.)
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 2 of 27 Page ID #:157



   1   On February 19, 2021, the Court received a second document entitled “First
   2   Amended Complaint,” which differed from the FAC and therefore was docketed as
   3   Plaintiff’s Second Amended Complaint (“SAC”). (SAC, ECF No. 31.)
   4           The Court has screened the SAC, and dismisses it with leave to amend for the
   5   reasons stated below. No later than May 13, 2021, Plaintiff must either: (1) file a
   6   Third Amended Complaint; or (2) advise the Court that Plaintiff no longer intends to
   7   pursue this lawsuit.
   8
   9   II.     PLAINTIFF’S ALLEGATIONS AND CLAIMS1
  10           A.    Defendants
  11           The SAC is filed against: (1) Governor Gavin Newsom, governor of the State
  12   of California; (2) Doe #1; (3) Sheriff Chad Bianco, Sheriff of Riverside County;
  13   and (4) Doe #2 (each, a “Defendant” and collectively, “Defendants”). (SAC 3–4.)2
  14   Each Defendant is sued in his or her individual and official capacities. (Id.)
  15
  16           B.    Claim I
  17           On March 19, 2020, Defendant Newsom issued an “illegal and
  18   unconstitutional” Executive Order to the state Judicial Council, giving them “carte
  19   blanche” discretion to make any modifications to legal practice and procedure
  20   necessary in order to continue conducting business. (Id. at 6–7.) Defendant Doe #1
  21   assisted Defendant Newsom. (Id. at 4.) Plaintiff asserts that Defendant Newsom
  22   “seized control of the judicial and legislative branches of California government by
  23   empowering himself to govern by decree and suspend any laws that stand in his
  24   way.” (Id. at 9.) Plaintiff contends that even if the language in the Emergency
  25
  26   1
        The Court summarizes Plaintiff’s allegations and claims in the SAC, without
  27   opining on their veracity or make any findings of fact.

  28   2
           Citations to pages in docketed documents reference those generated by CM/ECF.
                                                 2
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 3 of 27 Page ID #:158



   1   Service Act (“Act”) is interpreted as giving Defendant Newsom legislative powers,
   2   then the Act itself must be struck down as unconstitutional in violation of federal
   3   and state constitutions and under the separation of powers doctrine. (Id.)
   4         Armed with the Executive Order from Defendant Newsom, the Judicial
   5   Council issued an “illegal and unconstitutional” statewide order on March 23, 2020
   6   to the judicial branch, including all superior courts, continuing all criminal matters
   7   indefinitely and eliminating all statutory timelines for prosecuting a criminal case—
   8   specifically, the “10-court-day” and “60-calendar-day” rules. (Id. at 7–8.) As a
   9   result, the California court system was “closed” between March 19, 2020 to June 17,
  10   2020 (“Closure”). (Id. at 8.)
  11         Plaintiff asserts that by issuing the Executive Order, Defendant Newsom
  12   “ordered and set in motion” the deprivation of Plaintiff’s rights, as follows. First,
  13   the Riverside County Superior Court (“Superior Court”) held proceedings without
  14   Plaintiff present during the Closure, and without providing notice to Plaintiff or his
  15   counsel, in violation of the Sixth Amendment and Fourteenth Amendment Due
  16   Process Clause, and also in violation of Plaintiff’s Sixth Amendment right to
  17   counsel. (Id. at 5, 8–9.) Second, the Superior Court summarily waived Plaintiff’s
  18   Sixth Amendment right to a speedy trial without Plaintiff’s consent. (Id. at 5, 9.)
  19   Third, Plaintiff was denied all privileges and immunities as a United States citizen.
  20   (Id. at 5–6, 9.) Fourth, Plaintiff was denied equal protection of the laws, in violation
  21   of the Fourteenth Amendment. (Id. at 6, 9.)
  22
  23         C.     Claim II
  24         Defendant Bianco ordered and set in motion “detaining and clustering of
  25   Plaintiff with other pre-trial detainees in small living spaces waiting for Coronavirus
  26   to explode.” (Id. at 11.) On April 10, 2020, Defendant Bianco ordered a lockdown
  27   of all Riverside County Jail inmates, including Plaintiff, due to the Coronavirus,
  28   which remains in effect as of February 8, 2021. (Id. at 12.) Defendant Bianco failed
                                                  3
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 4 of 27 Page ID #:159



   1   to put in place any type of safety measures that would slow or stop the spread of
   2   infection. (Id.) Defendant Bianco has turned Riverside County Jail into a
   3   “superspreader distribution center.” (Id. at 13.) Defendant Doe #2 assisted
   4   Defendant Bianco. (Id. at 4.)
   5         Defendant Bianco has not followed this Court’s order to provide social
   6   distancing. (Id. at 13.) On court days, inmates are: packed into holding cells to
   7   await transport to the court; chained up and packed in “side by side like sardines” in
   8   the bus; unloaded from the buses and packed into court holding cells; and are only
   9   socially-distanced once they enter the courtroom. (Id.) Dorms consist of ten-man
  10   and twenty-man units and bunk beds are space approximately twenty inches apart
  11   and twenty inches above. (Id.) Inmates are ordered to their beds at 11 p.m. and
  12   program resumes the following day at 8 a.m., so inmates are forced to spend nine
  13   hours each day confined to their beds in close proximity with each other. (Id. at 14.)
  14         On October 28, 2020, Plaintiff was moved from cell E1-18 to E3-56. (Id.)
  15   Plaintiff did not request a cell move. (Id.) Plaintiff’s new cellmate was Scott
  16   Lapresle. (Id. at 15.) That night Plaintiff could not sleep because Mr. Lapresle was
  17   breathing and snoring so loudly it sounded like he was dying. (Id.) When Plaintiff
  18   asked Mr. Lapresle about his breathing the next morning, Mr. Lapresle said it was
  19   due to growths on his heart. (Id.) A few days later, medical staff came to give the
  20   over fifty inmates Coronavirus tests, which are given every two weeks. (Id.)
  21   Medical staff gave Plaintiff a Coroavirus test, but did not ask Mr. Lapresle to test.
  22   (Id.) When Plaintiff asked Mr. Lapresle why he did not take the test, Mr. Lapresle
  23   said they “they no [sic] better than to ask him.” (Id.)
  24         On November 8, 2020, Mr. Lapresle was breathing erratically and struggling
  25   to get air, wheeled himself to the nurses’ station, and was rushed to an outside
  26   hospital at Moreno Valley. (Id. at 15–16.) At 11:30 p.m. that night, Plaintiff was
  27   called to the nurses’ station and informed that Mr. Lapresle had a serious case of
  28   Coronavirus and was on a respirator and that Plaintiff had to test for the virus. (Id.
                                                  4
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 5 of 27 Page ID #:160



   1   at 16.) Plaintiff was tested and placed into quarantine; the test came back positive
   2   five days later. (Id.) Plaintiff was transferred to Banning County Jail for an
   3   additional seventeen days of quarantine and treatment. (Id.) Plaintiff asserts that the
   4   unrequested cell move from a Coronavirus-free cell to a Coronavirus-infected cell
   5   with Mr. Lapresle repeatedly refusing the test demonstrates a deliberate indifference
   6   to Plaintiff’s safety and well-being and is punishment without due process of law.
   7   (Id.)
   8           Plaintiff asserts a violation of the Eighth Amendment right against cruel and
   9   unusual punishment and Fifth Amendment guarantee of due process. (Id. at 11.)
  10
  11           D.    Relief Requested
  12           Plaintiff seeks: (1) damages in excess of $1,000,000; (2) a declaration
  13   affirming that a state governor cannot suspend Plaintiff’s constitutional rights as a
  14   United States citizen for any reason, “Coronavirus or otherwise”; (3) a declaration
  15   affirming that a state governor cannot steal liberty without due process of law for
  16   any reason “pandemic or otherwise”; (4) a declaration that a state governor cannot
  17   change the law, and that only the legislature can; and (5) a preliminary injunction
  18   staying all state court proceedings pending federal court adjudication of this case.
  19   (Id. at 17–18.)
  20
  21   III.    LEGAL STANDARD
  22           Federal courts must conduct a preliminary screening of any case in which a
  23   prisoner seeks redress from a governmental entity or officer or employee of a
  24   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
  25   pauperis (28 U.S.C. § Section 1915(e)(2)(B)). The court must identify cognizable
  26   claims and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
  27   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
  28   ///
                                                  5
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 6 of 27 Page ID #:161



   1   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
   2   §§ 1915(e)(2)(B), 1915A(b).
   3            When screening a complaint to determine whether it fails to state a claim upon
   4   which relief can be granted, courts apply the Federal Rule of Civil Procedure3
   5   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
   6   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
   7   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
   8   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). To survive a Rule 12(b)(6) dismissal, “a
   9   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
  10   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  11   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
  12   plausibility when the plaintiff pleads factual content that allows the court to draw the
  13   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
  14   Although “detailed factual allegations” are not required, “an unadorned, the-
  15   defendant-unlawfully-harmed-me accusation”; “labels and conclusions”; “naked
  16   assertion[s] devoid of further factual enhancement”; and “[t]hreadbare recitals of the
  17   elements of a cause of action, supported by mere conclusory statements” do not
  18   suffice. Id. “Dismissal under Rule 12(b)(6) is appropriate only where the complaint
  19   lacks a cognizable legal theory or sufficient facts to support a cognizable legal
  20   theory.” Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir.
  21   2013) (quoting Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th
  22   Cir. 2008)).
  23            In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
  24   allegations as true and view them in the light most favorable to the plaintiff. Park v.
  25   Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
  26   appearing pro se, particularly in civil rights cases, courts construe pleadings liberally
  27
  28   3
           All further references to “Rule” are to the Federal Rules of Civil Procedure.
                                                   6
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 7 of 27 Page ID #:162



   1   and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at 1121. “If
   2   there are two alternative explanations, one advanced by defendant and the other
   3   advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a
   4   motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th
   5   Cir. 2011). However, the liberal pleading standard “applies only to a plaintiff’s
   6   factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), superseded
   7   by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept any
   8   unreasonable inferences or assume the truth of legal conclusions cast in the form of
   9   factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003). In
  10   giving liberal interpretations to complaints, courts “may not supply essential
  11   elements of the claim that were not initially pled.” Chapman v. Pier 1 Imps. (U.S.),
  12   Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976 F.2d 469, 471
  13   (9th Cir. 1992)).
  14
  15   IV.   DISCUSSION
  16         A.     Exhaustion of Available Administrative Remedies Is Mandatory
  17         As part of the Prison Litigation Reform Act of 1995 (“PLRA”), Congress
  18   amended and strengthened the requirement that prisoners pursuing civil rights claims
  19   under Section 1983 or another Federal statute must first exhaust available
  20   administrative remedies. See 42 U.S.C. § 1997e(a) (“No action shall be brought
  21   with respect to prison conditions under [Section 1983], or any other Federal law, by
  22   a prisoner confined in any jail, prison, or other correctional facility until such
  23   administrative remedies as are available are exhausted.”). “[T]he PLRA’s
  24   exhaustion requirement applies to all inmate suits about prison life, whether they
  25   involve general circumstances or particular episodes . . . .” Porter v. Nussle, 534
  26   U.S. 516, 532 (2002). The PLRA’s exhaustion requirement is mandatory, Jones v.
  27   Bock, 549 U.S. 199, 211 (2007), but “hinges on the ‘availab[ility]’ of administrative
  28   remedies: An inmate, that is, must exhaust available remedies, but need not exhaust
                                                   7
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 8 of 27 Page ID #:163



   1   unavailable ones,” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (alteration in
   2   original). Exhaustion cannot be satisfied by exhausting available remedies during
   3   the course of the litigation. McKinney v. Carey, 311 F.3d 1198, 1199–1200 (9th Cir.
   4   2002). If a prisoner has not completed his or her available administrative remedies
   5   before filing a complaint, the court must dismiss the action without prejudice. Id. at
   6   1200–01.
   7           Neither the Complaint nor SAC disclose whether Plaintiff exhausted
   8   administrative remedies before filing this lawsuit. (See generally Compl., SAC.)
   9   The FAC—which the Court never screened because the SAC was received shortly
  10   after the FAC was submitted—states that Plaintiff did not file a grievance
  11   concerning the issues in the lawsuit, and did not complete the grievance procedure.
  12   (FAC 2.) Specifically, the FAC states: “The issues in this Complaint are
  13   constitutional questions of law and deal with an emergency pandemic and life and
  14   death situations . . . . A grievance has nothing to do with state court proceedings.”
  15   (Id.)
  16            “Failure to exhaust under the PLRA is ‘an affirmative defense the defendant
  17   must plead and prove.’” Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014)
  18   (quoting Jones, 549 U.S. at 204). Defendants have not yet been served and have not
  19   met their burden “to prove that there was an available administrative remedy, and
  20   that the prisoner did not exhaust that available remedy.” See id. at 1172. The Court
  21   cautions Plaintiff that if he did not exhaust available administrative remedies before
  22   filing this lawsuit, the lawsuit will have to be dismissed without prejudice, even if
  23   Plaintiff later exhausts administrative remedies. See McKinney, 311 F.3d at 1200–
  24   01. Exhaustion is required even if Plaintiff seeks relief that is not available in
  25   grievance proceedings. See Porter, 534 U.S. at 524. There is no exception to the
  26   PLRA’s administrative exhaustion requirement for alleged threat of potential harm.
  27   See, e.g., Wells v. CDCR, No. 2:18-cv-0970 WBS KJN P, 2018 U.S. Dist. LEXIS
  28   96980, at *5 (E.D. Cal. June 8, 2018) (rejecting argument that plaintiff was exempt
                                                  8
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 9 of 27 Page ID #:164



   1   from administratively exhausting claims due to “emergency complaint of potential
   2   harm” because “there is no exception to the administrative exhaustion requirement
   3   based on an alleged threat of potential harm”); Hoffman v. Palagummi, No. 2:16-cv-
   4   3030-TLN-EFB P, 2019 U.S. Dist. LEXIS 23741, at *9 (E.D. Cal. Feb. 12, 2019)
   5   (“[T]he PLRA makes no provision for an ‘imminent danger’ or other emergency
   6   exception to its exhaustion requirements.”).
   7         If Plaintiff did not exhaust his available administrative remedies prior to filing
   8   this lawsuit, he may voluntarily dismiss this lawsuit and re-file it after completing
   9   mandatory exhaustion (a Notice of Voluntary Dismissal form is attached).
  10
  11         B.     Plaintiff Fails to State Any Section 1983 Claims
  12                1.     Legal Standard
  13         Section 1983 provides:
  14         Every person who, under color of any statute, ordinance, regulation,
  15         custom, or usage, of any State . . ., subjects, or causes to be subjected,
             any citizen of the United States or other person within the jurisdiction
  16         thereof to the deprivation of any rights, privileges, or immunities
  17         secured by the Constitution and laws, shall be liable to the party
             injured in an action at law . . . .
  18
  19   42 U.S.C. § 1983. “Section 1983 does not create any substantive rights, but is
  20   instead a vehicle by which plaintiffs can bring federal constitutional and statutory
  21   challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
  22   1063, 1067 (9th Cir. 2006). “The purpose of §1983 is to deter state actors from
  23   using the badge of their authority to deprive individuals of their federally
  24   guaranteed rights and to provide relief to victims if such deterrence fails.” Wyatt v.
  25   Cole, 504 U.S. 158, 161 (1992). “To state a claim under § 1983, a plaintiff must
  26   allege the violation of a right secured by the Constitution and laws of the United
  27   States, and must show that the alleged deprivation was committed by a person
  28   acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).
                                                  9
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 10 of 27 Page ID #:165



    1         Liability under Section 1983 cannot be established solely on a theory of
    2   respondeat superior based on the unconstitutional conduct of subordinates. See
    3   Iqbal, 556 U.S. at 676 (“Government officials may not be held liable for the
    4   unconstitutional conduct of their subordinates under a theory of respondeat
    5   superior.”); Monell v. Dep’t of Social Servs., 436 U.S. 658, 691 (1978) (finding no
    6   vicarious liability for municipalities under Section 1983). “The inquiry into
    7   causation must be individualized and focus on the duties and responsibilities of
    8   each individual defendant whose acts or omissions are alleged to have caused a
    9   constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1998).
   10   The requisite causal connection can be established when a person (1) “does an
   11   affirmative act, participates in another’s affirmative acts, or omits to perform an act
   12   which he is legally required to do that causes the deprivation”; or (2) “set[s] in
   13   motion a series of acts by others which the actor knows or reasonably should know
   14   would cause others to inflict the constitutional injury.” Lacey v. Maricopa County,
   15   693 F.3d 896, 915 (9th Cir. 2012) (en banc) (quoting Johnson v. Duffy, 588 F.2d
   16   740, 743–44 (9th Cir. 1978)). “Even if a supervisory official is not directly
   17   involved in the allegedly unconstitutional conduct, ‘[a] supervisor can be liable in
   18   his individual capacity for his own culpable action or inaction in the training,
   19   supervision, or control of his subordinates; for his acquiescence in the constitutional
   20   deprivation; or for conduct that showed a reckless or callous indifference to the
   21   rights of others.’” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (alteration
   22   in original) (quoting Starr, 652 F.3d at 1208).
   23
   24                2.     Plaintiff Fails to State a Claim Against Doe Defendants #1–2
   25         “[C]onclusory and/or speculative allegations about a Doe Defendant’s
   26   possible or suspected involvement in the constitutional deprivations alleged will not
   27   support a claim against that individual and will result in dismissal.” Merritt v. City
   28   of Laguna Beach, No. SACV 19-2437-CJC (KS), 2020 U.S. Dist. LEXIS 119814, at
                                                  10
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 11 of 27 Page ID #:166



    1   *11 (C.D. Cal. May 19, 2020). The SAC names two Doe Defendants (SAC 4), but
    2   does not allege any specific acts of wrongdoing by either Defendant Doe #1 or #2
    3   (see generally id.). The only allegation about Defendant Doe #1 is that he or she
    4   “assisted Defendant Newsom by setting in motion a series of acts that he/she should
    5   have known would cause Plaintiff a constitutional injury,” while the only allegation
    6   regarding Doe Defendant #2 is that he or she “assisted Defendant Bianco.” (Id. at
    7   4.) These speculative allegations are insufficient to state a claim against Defendants
    8   Doe #1–2. See Twombly, 550 U.S. at 555 (“Factual allegations must be enough to
    9   raise a right to relief above the speculative level . . . .”).
   10            “As a general rule, the use of ‘John Doe’ to identify a defendant is not
   11   favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). However, there
   12   are circumstances where the identity of an alleged defendant will not be known
   13   before filing a complaint. In such situations, plaintiffs should be given an
   14   opportunity through discovery to identify the unknown defendants. Id. Here,
   15   however, it appears that Defendants Doe #1–2 may be “merely placeholders
   16   representing Plaintiff’s misguided attempt to preserve the possibility of adding
   17   additional defendants in the future.” Merritt, 2020 U.S. Dist. LEXIS 119814, at *11.
   18   The proper method of adding new parties in federal court is Federal Rule of Civil
   19   Procedure 15. Fifty Assoc. v. Prudential Ins. Co. of Am., 446 F.2d 1187, 1191 (9th
   20   Cir. 1970); Coleman v. Fed. Intermediate Credit Bank, 600 F. Supp. 97, 101 (D. Or.
   21   1984).
   22          For these reasons, Plaintiff fails to state any claims against Defendants Doe
   23   #1–2. If Plaintiff includes Doe Defendants in any amended complaint, he must
   24   correct these deficiencies or risk their dismissal.
   25   ///
   26   ///
   27   ///
   28   ///
                                                     11
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 12 of 27 Page ID #:167



    1                3.     Plaintiff Fails to State a Claim Against Defendant Newsom in
    2                       his Individual Capacity
    3                       a.    Sixth Amendment Rights to Speedy Trial, Presence, and
    4                             Counsel; Fourteenth Amendment Right to Due Process
    5         “The Sixth Amendment provides that ‘in all criminal prosecutions, the
    6   accused shall enjoy the right to a speedy and public trial.’” United States v.
    7   Sandoval, 990 F.2d 481, 482 (9th Cir. 1993)) (quoting U.S. Const. amend. VI). The
    8   Sixth Amendment also provides that “[i]n all criminal prosecutions, the accused
    9   shall enjoy the right . . . to have the Assistance of Counsel for his defence.”
   10   Nordstrom v. Ryan, 762 F.3d 903, 909 (9th Cir. 2014) (alteration in original)
   11   (quoting U.S. Const. amend. VI). The Sixth Amendment’s Confrontation Clause
   12   guarantees “the accused’s right to be present in the courtroom at every stage of his
   13   trial.” Illinois v. Allen, 397 U.S. 337, 338 (1970). The constitutional right to
   14   presence is “protected by the Due Process Clause in some situations where the
   15   defendant is not actually confronting witnesses or evidence against him.” United
   16   States v. Gagnon, 470 U.S. 522, 526 (1985).
   17         Plaintiff alleges that Defendant Newsom violated his Sixth Amendment and
   18   Fourteenth Amendment Due Process rights by issuing an Executive Order that gave
   19   the state Judicial Council “carte blanche” discretion to make any modifications to
   20   legal practice and procedure necessary in order to continue conducting business.
   21   (SAC 7.) Plaintiff asserts that as a result of Defendant Newsom’s Executive Order,
   22   the Judicial Council continued all criminal matters and there was a Closure of
   23   California courts between March 19, 2020 to June 17, 2020. (Id. at 8.) Plaintiff
   24   blames Defendant Newsom for the Superior Court holding proceedings without
   25   Plaintiff during the Closure without providing notice to Plaintiff or his counsel, and
   26   for the Superior Court waiving Plaintiff’s Sixth Amendment right to a speedy trial
   27   without his consent. (Id. at 5, 8–9.)
   28   ///
                                                  12
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 13 of 27 Page ID #:168



    1         Plaintiff’s Sixth Amendment and Fourteenth Amendment Due Process claims
    2   against Defendant Newsom fail for three reasons. First, the SAC does not allege a
    3   non-speculative causal connection between Defendant Newsom’s only action
    4   alleged in the SAC—issuing an Executive Order empowering the state Judicial
    5   Council to respond to COVID-19—and Plaintiff’s constitutional harms. See
    6   Twombly, 550 U.S. at 556 (explaining that Rule 8 requires that “factual allegations
    7   must be enough to raise a right to relief above the speculative level”). Defendant
    8   Newsom cannot be held responsible under a theory of respondeat superior for the
    9   actions of others. See Iqbal, 556 U.S. at 676. There is nothing in the SAC
   10   connecting Defendant Newsom to the Superior Court’s alleged infringements of
   11   Plaintiff’s constitutional rights other than “labels and conclusion” and “‘naked
   12   assertion[s]’ devoid of ‘further factual enhancement.’” See Iqbal, 556 U.S. at 678
   13   (quoting Twombly, 550 U.S. at 555, 557). “A plaintiff must allege facts, not simply
   14   conclusions, that show an individual was personally involved in the deprivation of
   15   his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
   16         Second, because Plaintiff has a pending state criminal proceeding, the Court
   17   would have to stay Plaintiff’s Sixth Amendment and Fourteenth Amendment Due
   18   Process claims in accordance with Younger abstention until the end of Plaintiff’s
   19   state criminal prosecution. See Gilbertson v. Albright, 381 F.3d 965, 968 (9th Cir.
   20   2004). Under Younger v. Harris, 401 U.S. 37 (1971), a federal court generally must
   21   abstain from hearing a case that would enjoin or otherwise interfere with ongoing
   22   state criminal proceedings. Younger abstention is required if the following elements
   23   are met: (1) state proceedings are ongoing; (2) the state proceedings implicate
   24   important state interests; (3) the state proceedings provide the federal litigant an
   25   adequate opportunity to raise the federal claims; and (4) the federal proceedings
   26   would interfere with the state proceedings in a way that Younger disapproves. San
   27   Jose Silicon Valley Chamber of Com. Pol. Action Comm. v. City of San Jose, 546
   28   F.3d 1087, 1092 (9th Cir. 2008). A narrow exception to Younger abstention exists,
                                                  13
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 14 of 27 Page ID #:169



    1   but only “in cases of proven harassment or prosecutions undertaken by state officials
    2   in bad faith without hope of obtaining a valid conviction and perhaps in other
    3   extraordinary circumstances where irreparable injury can be shown is federal
    4   injunctive relief against pending state prosecutions appropriate.” Perez v. Ledesma,
    5   401 U.S. 82, 85 (1971); see also Middlesex County Ethics Comm. v. Garden State
    6   Bar Ass’n., 457 U.S. 423, 435 (1982).
    7         Each of the Younger elements is met in this case. First, Plaintiff’s state
    8   criminal proceeding is ongoing, as stated in the SAC. (See generally SAC.)
    9   Second, the state criminal proceedings implicate important state interests. See Kelly
   10   v. Robinson, 479 U.S. 36, 49 (1986) (“[T]he States’ interest in administering their
   11   criminal justice systems free from federal interference is one of the most powerful
   12   of the considerations that should influence a court considering equitable types of
   13   relief.”). Third, the state proceedings provide Plaintiff an adequate opportunity to
   14   raise his claims, including trial and state appellate review. See Pennziol Co. v.
   15   Texaco, Inc., 481 U.S. 1, 15 (1987) (holding that federal courts should assume that
   16   state procedures will afford adequate opportunity for consideration of constitutional
   17   claims “in the absence of unambiguous authority to the contrary”). Fourth,
   18   Plaintiff’s Sixth Amendment and Fourteenth Amendment Due Process claims
   19   threaten to interfere with the state criminal proceedings in a manner that Younger
   20   disapproves. See Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617 (9th Cir.
   21   2003) (concluding that the fact that a state proceeding is ongoing would necessarily
   22   mean interference by a federal court). Furthermore, Plaintiff has not clearly alleged
   23   a basis for an exception to the application of Younger abstention. Thus, the Court is
   24   constrained to stay Plaintiff’s claims pursuant to Younger.
   25         Finally, Plaintiff’s Sixth Amendment claims are not cognizable in a Section
   26   1983 action at this time for a separate reason. Federal law provides two main
   27   avenues to relief on complaints related to imprisonment: (1) a petition for habeas
   28   corpus, 28 U.S.C. § 2254, and (2) a complaint under Section 1983. Muhammed v.
                                                  14
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 15 of 27 Page ID #:170



    1   Close, 540 U.S. 749, 750 (2004) (per curiam). “Challenges to the validity of any
    2   confinement or to particulars affecting its duration are the province of habeas
    3   corpus; requests for relief turning on circumstances of confinement may be
    4   presented in a § 1983 action.” Id. (citations omitted). Habeas is the exclusive
    5   vehicle for claims brought by state prisoners that fall within the core of habeas.
    6   Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016). A Section 1983 action
    7   challenging a conviction or sentence does not accrue and cannot be pursued until the
    8   underlying conviction or sentence is invalidated. Heck v. Humphrey, 512 U.S. 477,
    9   489–90 (1994); Rosales-Martinez v. Palmer, 753 F.3d 890, 896 (9th Cir. 2014).
   10         Here, Plaintiff’s Sixth Amendment and Fourteenth Amendment Due Process
   11   claims would necessarily imply the invalidity of Plaintiff’s conviction, and
   12   therefore cannot be brought in a Section 1983 action until his underlying conviction
   13   or sentence is invalidated. See, e.g., Valdez v. Rosenblum, 302 F.3d 1039, 1049 (9th
   14   Cir. 2002) (barring under Heck a Sixth Amendment right to counsel claim because
   15   it would necessarily imply the invalidity of plaintiff’s conviction); Peterson v.
   16   County of Okanogan, No. CV-07-0394-EFS, 2008 U.S. Dist. LEXIS 140125, at *6
   17   (E.D. Wash. Mar. 28, 2008) (“The Heck bar applies because, if the Court
   18   determined that a speedy trial violation had occurred, this ruling would ‘necessarily
   19   imply the invalidity of [Plaintiff’s] conviction.’”) (quoting Heck, 512 U.S. at 487));
   20   Langrock v. County of Ventura, No. CV 17-01200 BRO (RAO), 2017 U.S. Dist.
   21   LEXIS 225900, at *13–14 (C.D. Cal. May 19, 2017) (“[I]f this court were to enter a
   22   judgment based on a determination that [Plaintiff’s] alleged absence[] made his
   23   criminal proceedings fundamentally unfair, it would be implying the invalidity of
   24   his criminal proceedings. Such a claim is properly asserted in a habeas corpus
   25   petition, not in a section 1983 civil rights action.”) (internal citation and quotation
   26   marks omitted)).
   27         For these reasons, the SAC fails to state any Sixth Amendment and Fourteenth
   28   Amendment Due Process claims against Defendant Newsom. If Plaintiff includes
                                                   15
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 16 of 27 Page ID #:171



    1   these claims in any amended complaint, they will be subject to Younger abstention.
    2   Only after the underlying criminal case is concluded and Plaintiff can demonstrate
    3   that his underlying conviction has been overturned will such claims be cognizable
    4   under Section 1983.
    5
    6                       b.     Fourteenth Amendment Equal Protection
    7         “The Equal Protection Clause of the Fourteenth Amendment provides that
    8   ‘[n]o State shall . . . deny to any person within its jurisdiction the equal protection of
    9   the laws.’” Angelotti Chiropractic v. Baker, 791 F.3d 1075, 1085 (9th Cir. 2015)
   10   (alteration in original) (quoting U.S. Const. amend. XIV, § 1). “The Equal
   11   Protection Clause requires the State to treat all similarly situated people equally.”
   12   Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013).
   13   “This does not mean, however, that all prisoners must receive identical treatment
   14   and resources.” Id. A plaintiff can state an equal protection claim: (1) by alleging
   15   “facts plausibly showing that ‘the defendants acted with an intent or purpose to
   16   discriminate against [them] based upon membership in a protected class,” id.
   17   (alteration in original) (quoting Thornton v. City of St. Helens, 425 F.3d 1158, 1166
   18   (9th Cir. 2005)); or (2) as a “class of one” by alleging that plaintiff has “been
   19   intentionally treated differently from others similarly situated and that there is no
   20   rational basis for the treatment,” Village of Willowbrook v. Olech, 528 U.S. 562,
   21   564 (2000).
   22         Here, Plaintiff alleges that Defendant Newsom ordered and set in motion the
   23   deprivation of Plaintiff’s right to equal protection of the law. (SAC 6, 9.) These
   24   allegations do not state a claim because they are “labels and conclusions” and
   25   “devoid of ‘further enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550
   26   U.S. at 555, 557). In addition, nowhere in the SAC does Plaintiff identify his
   27   protected class. (See generally id.) Prisoners are not a suspect class for equal
   28   protection purposes, Rodriguez v. Cook, 169 F.3d 1176, 1179 (9th Cir. 1999), and
                                                   16
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 17 of 27 Page ID #:172



    1   Plaintiff does not allege that Defendants treated Plaintiff differently due to a suspect
    2   distinction, see New Orleans v. Dukes, 427 U.S. 297, 303 (1976) (noting that
    3   “suspect distinctions such as race, religion, or alienage” are protected classes for
    4   equal protection purposes). Moreover, Plaintiff also does not include any allegations
    5   from which it reasonably could be inferred that Defendant Newsom acted with an
    6   intent or purpose to discriminate against Plaintiff because of his membership in a
    7   protected class. See Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003)
    8   (“Intentional discrimination means that a defendant acted at least in part because of a
    9   plaintiff’s protected status.”) (quoting Maynard v. City of San Jose, 37 F.3d 1396,
   10   1404 (9th Cir. 1994)). Finally, Plaintiff does not allege any facts to support the
   11   conclusion that Defendant Newsom intentionally treated Plaintiff differently from
   12   others similarly situated without any rational basis for the treatment. See Village of
   13   Willowbrook, 528 U.S. at 564.
   14         For these reasons, Plaintiff fails to state a Fourteenth Amendment equal
   15   protection claim against Defendant Newsom. If Plaintiff includes a Fourteenth
   16   Amendment equal protection claim in any amended complaint, he must cure these
   17   deficiencies or risk its dismissal.
   18
   19                       c.     Privileges and Immunities Clause
   20         The Privileges and Immunities Clause provides that “[t]he Citizens of each
   21   State shall be entitled to all Privileges and Immunities of Citizens in the several
   22   States.” U.S. Const. art. IV, § 2, cl. 1. “This clause seeks to prevent ‘a state from
   23   discriminating against citizens of other states in favor of its own.’” Nat’l Ass’n for
   24   the Advancement of Multijurisdiction Prac. v. Berch, 973 F. Supp. 2d 1082, 1110
   25   (D. Ariz. 2013) (quoting Hague v. C.I.O., 307 U.S. 496, 511 (1939)).
   26   “Discrimination on the basis of out-of-state residency is a necessary element for a
   27   claim under the Privileges and Immunities Clause.” Gianni v. Real, 911 F.2d 354,
   28   357 (9th Cir. 1990).
                                                  17
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 18 of 27 Page ID #:173



    1         Here, Plaintiff alleges that Defendant Newsom ordered the suspension of
    2   Plaintiff’s privileges and immunities. (SAC 6, 9.) These allegations cannot state a
    3   claim because they are conclusory and “devoid of ‘further enhancement.’” Iqbal,
    4   556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). Furthermore, there are no
    5   allegations to suggest that the Privileges and Immunities Clause even applies to this
    6   lawsuit, as there are no allegations from which it reasonably could be inferred that
    7   Defendant Newsom discriminated against Plaintiff on the basis of his out-of-state
    8   residency. See Gianni, 911 F.2d at 357 (“The absence of any disparate treatment of
    9   nonresidents is fatal to [plaintiff’s] claims.”) Indeed, Plaintiff does not even allege
   10   that he is an out-of-state resident. (See generally SAC.)
   11         For these reasons, Plaintiff fails to state a privileges and immunities claim
   12   against Defendant Newsom. If Plaintiff includes a privileges and immunities claim
   13   in any amended complaint, he must cure these deficiencies or risk its dismissal.
   14
   15                4.     Plaintiff Fails to State a Claim Against Defendant Newsom in
   16                       his Official Capacity
   17         A suit against a defendant in his or her official capacity “generally
   18   represent[s] only another way of pleading an action against an entity of which an
   19   officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (citation
   20   omitted) (quoting Monell, 436 U.S. at 690 n.55). Plaintiff alleges that Defendant
   21   Newsom is the Governor of California. (SAC 3.) Thus, the official capacity claim
   22   against Defendant Newsom is treated as a claim against the State of California. See
   23   Leer, 844 F.2d at 631–32 (explaining that a lawsuit against state prison officials in
   24   their official capacities was a lawsuit against the state).
   25         “The Eleventh Amendment prohibits federal courts from hearing suits brought
   26   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Coop., 951
   27   F.2d 1050, 1053 (9th Cir. 1991). “[A]n entity with Eleventh Amendment immunity
   28   is not a ‘person’ within the meaning of § 1983.” Howlett v. Rose, 496 U.S. 356, 365
                                                    18
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 19 of 27 Page ID #:174



    1   (1990) (discussing Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989)). “State
    2   immunity extends to state agencies and to state officers, who act on behalf of the
    3   state and can therefore assert the state’s sovereign immunity.” Nat. Res. Def.
    4   Council v. Cal. Dep’t of Transp., 96 F.3d 420, 421 (9th Cir. 1996)). “Therefore,
    5   state officials sued in their official capacities . . . are not ‘persons’ within the
    6   meaning of § 1983 and are therefore generally entitled to Eleventh Amendment
    7   immunity.” Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007). There are only
    8   three exceptions to Eleventh Amendment immunity: (1) “a state may waive its
    9   Eleventh Amendment defense”; (2) “Congress may abrogate the States’ sovereign
   10   immunity by acting pursuant to a grant of constitutional authority”; and (3) “under
   11   the Ex parte Young doctrine, the Eleventh Amendment does not bar a suit against a
   12   state official when that suit seeks . . . prospective injunctive relief.” Douglas v. Cal.
   13   Dep’t of Youth Auth., 271 F.3d 812, 817–18 (9th Cir. 2001) (alteration in original)
   14   (quotation marks and citations omitted). The State of California has not waived its
   15   Eleventh Amendment immunity with respect to Section 1983 claims, and the
   16   Supreme Court has held that Section 1983 was not intended to abrogate a State’s
   17   Eleventh Amendment immunity. Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 752
   18   (9th Cir. 2009).
   19          In Ex parte Young, 209 U.S. 123 (1908), the Supreme Court “provided a
   20   narrow exception to Eleventh Amendment immunity for certain suits seeking
   21   declaratory and injunctive relief against unconstitutional actions taken by state
   22   officers in their official capacities.” Rounds v. Or. State Bd. of Higher Educ., 166
   23   F.3d 1032, 1036 (9th Cir. 1999). “Under the Ex parte Young doctrine, a plaintiff
   24   may maintain a suit for prospective relief against a state official in his official
   25   capacity, when that suit seeks to correct an ongoing violation of the Constitution or
   26   federal law.” Cardenas v. Anzai, 311 F.3d 929, 934–35 (9th Cir. 2002). To state an
   27   official capacity claim against state officials, a plaintiff “is not required to allege a
   28   named official’s personal involvement in the acts or omissions constituting the
                                                    19
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 20 of 27 Page ID #:175



    1   alleged constitutional violation.” Hartmann v. Cal. Dep’t of Corr. & Rehab., 707
    2   F.3d 1114, 1127 (9th Cir. 2013). Rather, a plaintiff need only “identify a practice,
    3   policy, or procedure that animates the constitutional violation at issue,” Ariz.
    4   Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 865 (9th Cir. 2016) (citing
    5   Hafer v. Melo, 502 U.S. 21, 25 (1991)), and “name the official within the entity who
    6   can appropriately respond to injunctive relief,” Hartmann, 707 F.3d at 1127. In
    7   addition, a plaintiff must allege an ongoing violation of federal law and seek relief
    8   that is properly characterized as prospective. Verizon Md. Inc. v. Pub. Serv.
    9   Comm’n of Md., 535 U.S. 635, 645 (2002).
   10         Here, to the extent that Plaintiff seeks prospective relief, the SAC does not
   11   allege any State of California practice, policy, or procedure that animates any
   12   constitutional violations. (See generally SAC.) Furthermore, for the reasons
   13   discussed in Section IV.B.3, supra, the SAC does not state a claim for violation of
   14   the Sixth Amendment, Fourteenth Amendment Due Process Clause, Fourteenth
   15   Amendment Equal Protection Clause, or Privileges and Immunities Clause. Thus,
   16   the SAC does not state any claims falling within the Ex Parte Young exception to
   17   Eleventh Amendment immunity.
   18         For these reasons, Plaintiff fails to state any claims against Defendant
   19   Newsom in his official capacity. If Plaintiff includes official capacity claims for
   20   damages against Defendant Newsom in any amended complaint, they will be
   21   subject to dismissal. If Plaintiff files an amended complaint with official capacity
   22   claims against Defendants Newsom for prospective relief, he must correct these
   23   deficiencies or risk their dismissal.
   24
   25                5.     Plaintiff Fails to State a Fourteenth Amendment Claim Against
   26                       Defendant Bianco in his Individual Capacity
   27         Plaintiff asserts that Defendant Bianco violated his Eighth Amendment right
   28   against cruel and unusual punishment and his Fifth Amendment due process rights.
                                                  20
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 21 of 27 Page ID #:176



    1   (SAC 11.) However, “[i]nmates who sue prison officials for injuries suffered while
    2   in custody may do so under the Eighth Amendment’s Cruel and Unusual
    3   Punishment clause or, if not yet convicted, under the Fourteenth Amendment’s Due
    4   Process Clause.” Castro v. County of Los Angeles, 833 F.3d 1060, 1067–68 (9th
    5   Cir. 2016). Furthermore, the Due Process of the Fifth Amendment applies only to
    6   actions of the federal government, while the Fourteenth Amendment prohibits
    7   deprivations of due process by the several States. Castillo v. McFadden, 399 F.3d
    8   993, 1002 n.5 (9th Cir. 2005). Because Plaintiff is a pretrial detainee and is not
    9   alleging due process violations by the federal government, the Court will examine
   10   Plaintiff’s claim against Defendant Bianco pursuant to the Fourteenth Amendment
   11   Due Process Clause. See Sagana v. Tenorio, 384 F.3d 731, 736–37 (9th Cir. 2004)
   12   (“A party need not plead specific legal theories in the complaint, so long as the
   13   other side receives notice as to what is at issue in the case.”) (internal quotation
   14   marks omitted)).
   15         The Due Process Clause of the Fourteenth Amendment protects pretrial
   16   detainees—who have not been adjudged guilty of any crime—from any conditions
   17   or restrictions that amount to punishment. Bell v. Wolfish, 441 U.S. 520, 535–37
   18   (1979); see also Valdez v. Rosenbaum, 302 F.3d 1039, 1045 (9th Cir. 2002)
   19   (“Pretrial detainees have a substantive due process right against restrictions that
   20   amount to punishment.”). “This right is violated if restrictions are ‘imposed for the
   21   purpose of punishment.’” Valdez, 302 F.3d at 1045 (quoting Bell, 441 U.S. at 535).
   22   Unless there is evidence of intent to punish, those conditions or restrictions that are
   23   reasonably related to legitimate penological objectives do not violate pretrial
   24   detainees’ right to be free from punishment. See Bell, 441 U.S. at 538–39. Prison
   25   and jail administrators are “accorded wide-ranging deference in the adoption and
   26   execution of policies and practices that in their judgment are needed to preserve
   27   internal order and discipline and to maintain institutional security.” Id. at 547.
   28   ///
                                                   21
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 22 of 27 Page ID #:177



    1         A pretrial detainee’s Fourteenth Amendment failure-to-protect claim requires
    2   the following elements: (1) the defendant made an intentional decision regarding the
    3   conditions under which the plaintiff was confined; (2) those conditions put the
    4   plaintiff at substantial risk of suffering serious harm; (3) the defendant did not take
    5   reasonable available measures to abate that risk, even though a reasonable officer in
    6   the circumstances would have appreciated the high degree of risk involved—making
    7   the consequences of the defendant’s conduct obvious; and (4) by not taking such
    8   measures, the defendant caused the plaintiff’s injuries. Castro, 833 F.3d at 1070.
    9   With respect to the third element, the defendant’s conduct must be objectively
   10   unreasonable, a determination that will turn on the facts and circumstances of each
   11   particular case. Id. There mere lack of due care does not violate the Fourteenth
   12   Amendment. Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018);
   13   Daniels v. Williams, 474 U.S. 327, 330–31 (1986) (holding that the Due Process
   14   clause is not violated by negligence). A plaintiff must “prove more than negligence
   15   but less than subjective intent—something akin to reckless disregard.” Castro, 833
   16   F.3d at 1071.
   17         Here, the SAC makes general allegations about Riverside County Jail’s
   18   shortcomings in light of COVID-19: lack of social distancing, moving Plaintiff to
   19   another cell, and lack of COVID-19 testing of Plaintiff’s cellmate. (See SAC 11–
   20   16.) These general allegations—devoid of any specific factual allegations regarding
   21   Defendant Bianco—do not state a Fourteenth Amendment claim against Defendant
   22   Bianco. See, e.g., Leeper v. County of Sacramento, No. 2:20-cv-0960 AC P, 2020
   23   U.S. Dist. LEXIS 120008, at *6 (E.D. Cal. July 8, 2020) (holding that general
   24   allegations that jail was not meeting CDC recommendations in responding to
   25   COVID-19, including “social distancing, masks, uncleanly environment and . . .
   26   without any medical testing being done” was not specific enough to state cognizable
   27   Fourteenth Amendment claim). “A cognizable claim must specifically identify
   28   defendant’s challenged conduct, explain how that conduct is unreasonable under the
                                                  22
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 23 of 27 Page ID #:178



    1   circumstances, and describe how defendant’s conduct has harmed plaintiff.” Gay v.
    2   California, No. 2:20-cv-1276 AC P, 2020 U.S. Dist. LEXIS 120007, at *6 (E.D. Cal.
    3   July 8, 2020) (holding that complaint, premised solely on plaintiff’s alleged inability
    4   to socially distance from other detainees during COVID-19 pandemic, does not state
    5   a cognizable Fourteenth Amendment claim). The SAC does not include any
    6   allegations about Defendant Bianco’s specific acts or failures beyond general
    7   conclusory statements. See Iqbal, 556 U.S. at 678 (explaining that “labels and
    8   conclusions” and “naked assertion[s] devoid of further factual enhancement” are
    9   insufficient to state a claim). As explained in Section IV.B.1, supra, Plaintiff cannot
   10   be held responsible for the actions of others under a theory of respondeat superior.
   11   See Iqbal, 556 U.S. at 676.
   12         For these reasons, Plaintiff fails to state a Fourteenth Amendment claim
   13   against Defendant Bianco in his individual capacity. If Plaintiff files an amended
   14   complaint with this claim, he must correct its deficiencies or risk its dismissal.
   15
   16                6.     Plaintiff Fails to State a Fourteenth Amendment Claim Against
   17                       Defendant Bianco in his Official Capacity
   18         “[A]n official-capacity suit is, in all respects other than name, to be treated as
   19   a suit against the entity.” Kentucky, 473 U.S. at 166. Plaintiff alleges that
   20   Defendant Bianco is Sheriff of Riverside County. (SAC 4.) Thus, the official
   21   capacity claims against Defendant Bianco are treated as claims against Riverside
   22   County. See Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1250 (9th Cir. 2016)
   23   (explaining that claims against county sheriff sued in his official capacity are treated
   24   as claims against the county).
   25         “A municipality or other local government [including counties] may be liable
   26   under [Section 1983] if the governmental body itself ‘subjects’ a person to a
   27   deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”
   28   Connick v. Thompson, 563 U.S. 51, 60 (2011) (citing Monell, 436 U.S. at 692).
                                                  23
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 24 of 27 Page ID #:179



    1   “[A] municipality can be found liable under § 1983 only where the municipality
    2   itself causes the constitutional violation at issue.” City of Canton v. Harris, 489
    3   U.S. 378, 385 (1989). “A municipality cannot be held liable solely because it
    4   employs a tortfeasor—or in other words, a municipality cannot be held liable under
    5   Section 1983 on a respondeat superior theory.” Monell, 436 U.S. at 691.
    6          “In order to establish municipal liability, a plaintiff must show that a ‘policy
    7   or custom’ led to the plaintiff’s injury.” Castro, 833 F.3d at 1073 (quoting Monell,
    8   436 U.S. at 694). “Official municipal policy includes the decisions of a
    9   government’s lawmakers, the acts of its policymaking officials, and practices so
   10   persistent and widespread as to practically have the force of law.” Connick, 563
   11   U.S. at 61. A rule or regulation “promulgated, adopted, or ratified by a local
   12   governmental entity’s legislative body” constitutes a municipal policy. Thompson
   13   v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989), overruled on other
   14   grounds by Bull v. City & County of San Francisco, 595 F.3d 964 (9th Cir. 2010)
   15   (en banc). “A policy has been defined as ‘a deliberate choice to follow a course of
   16   action . . . made from among various alternatives by the official or officials
   17   responsible for establishing final policy with respect to the subject matter in
   18   question.’” Waggy v. Spokane County Washington, 594 F.3d 707, 713 (9th Cir.
   19   2010) (alteration in original) (quoting Long v. County of Los Angeles, 442 F.3d
   20   1178, 1185 (9th Cir. 2006)). “[I]n addition to an official policy, a municipality may
   21   be sued for constitutional deprivations visited pursuant to governmental custom
   22   even though such custom has not received formal approval through the
   23   [governmental] body’s official decisionmaking channels.” Navarro v. Block, 72
   24   F.3d 712, 714 (9th Cir. 1996) (quotations omitted) (citing Monell, 436 U.S. at 690–
   25   91). However, liability for a custom will attach only if a plaintiff pleads that his or
   26   her injury resulted from a “permanent and well-settled” practice. Thompson, 885
   27   F.2d at 1444. Allegations of random acts or isolated events are insufficient to
   28   establish a municipal custom. Navarro, 72 F.3d at 714.
                                                  24
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 25 of 27 Page ID #:180



    1         Furthermore, there must be a “direct causal link between a municipal policy
    2   or custom and the alleged constitutional deprivation.” City of Canton, 489 U.S. at
    3   385. Municipal policy “‘causes’ an injury where it is the ‘moving force’ behind the
    4   constitutional violation, or where ‘the [municipality] itself is the wrongdoer.’”
    5   Chew v. Gates, 27 F.3d 1432, 1444 (9th Cir. 1994) (citations omitted). The
    6   municipal policy “need only cause a constitutional violation; it need not be
    7   unconstitutional per se.” Jackson v. Gates, 975 F.2d 648, 654 (9th Cir. 1992).
    8         Here, the SAC fails to state a Fourteenth Amendment claim against Riverside
    9   County because (1) there are no allegations of any Riverside County policy or
   10   custom; and (2) there are no allegations from which it reasonably could be inferred
   11   that any such Riverside County policy or custom caused Plaintiff’s constitutional
   12   injuries. See, e.g., Heard v. Superior Court, No. 2:20-cv-01589-KJM-CKD, 2020
   13   U.S. Dist. LEXIS 155390, at *8 (E.D. Cal. Aug. 26, 2020) (dismissing Monell claim
   14   for jail’s failure to impose social distancing, use of face masks, and for transfer of
   15   plaintiff to dorm where other inmates were not tested because “Plaintiff has not
   16   identified any specific county custom or policy that was the moving force for the
   17   unsafe jail conditions”).
   18         For these reasons, Plaintiff fails to state a Fourteenth Amendment claim
   19   against Defendant Bianco in his official capacity. If Plaintiff files an amended
   20   complaint with this claim, he must correct its deficiencies or risk its dismissal.
   21
   22   V.    CONCLUSION
   23         For the reasons stated above, the Court DISMISSES the SAC WITH
   24   LEAVE TO AMEND. Plaintiff may have an opportunity to amend and cure the
   25   deficiencies in light of his pro se prisoner status. If Plaintiff intends to pursue this
   26   matter, he must file a Third Amended Complaint (“TAC”) by May 13, 2021.
   27         The TAC must cure the pleading defects discussed above and shall be
   28   complete in itself without reference to the SAC. See L.R. 15-2 (“Every amended
                                                   25
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 26 of 27 Page ID #:181



    1   pleading filed as a matter of right or allowed by order of the Court shall be complete
    2   including exhibits. The amended pleading shall not refer to the prior, superseding
    3   pleading.”). This means that Plaintiff must allege and plead any viable
    4   claims in the TAC again. Plaintiff shall not include new defendants or new
    5   allegations that are not reasonably related to the claims asserted in the SAC.
    6            In any amended complaint, Plaintiff should confine his allegations to those
    7   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
    8   Rule 8, all that is required is a “short and plain statement of the claim showing that
    9   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
   10   standard civil rights complaint form when filing any amended complaint, a
   11   copy of which is attached. In any amended complaint, Plaintiff should identify the
   12   nature of each separate legal claim and make clear what specific factual allegations
   13   support each of his separate claims. Plaintiff strongly is encouraged to keep his
   14   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
   15   cite case law, include legal argument, or attach exhibits at this stage of the litigation.
   16   Plaintiff also is advised to omit any claims for which he lacks a sufficient factual
   17   basis.
   18            The Court cautions Plaintiff that failure to timely file a TAC will result in
   19   a recommendation that this action be dismissed for failure to prosecute and/or
   20   failure to comply with court orders pursuant to Rule 41(b).
   21            Plaintiff is not required to file an amended complaint, especially since a
   22   complaint dismissed for failure to state a claim without leave to amend may count
   23   as a “strike” for purposes of the in forma pauperis statute, 28 U.S.C. § 1915(g).4
   24
        4
   25     Inmates who have accumulated three of more “strikes” are not permitted to bring
        a civil lawsuit or appeal a judgment in a civil action in forma pauperis—that is,
   26   without prepayment of the filing fee—unless the inmate is under imminent danger
   27   of serious physical injury. See 28 U.S.C. § 1915(g). Instead, inmates with three or
        more “strikes” generally must pay their full filing fee upfront in order to file a civil
   28   lawsuit or appeal a civil judgment.
                                                    26
Case 5:20-cv-01218-CJC-MAA Document 33 Filed 04/13/21 Page 27 of 27 Page ID #:182



    1   Instead, Plaintiff may request voluntary dismissal of the action pursuant to Federal
    2   Rule of Civil Procedure 41(a) using the attached Notice of Voluntary Dismissal
    3   form.
    4           Plaintiff is advised that the undersigned Magistrate Judge’s determination
    5   herein that the allegations in the SAC are insufficient to state a particular claim
    6   should not be seen as dispositive of the claim. Accordingly, although the
    7   undersigned Magistrate Judge believes Plaintiff has failed to plead sufficient factual
    8   matter in the pleading, accepted as true, to state a claim for relief that is plausible on
    9   its face, Plaintiff is not required to omit any claim or Defendant in order to pursue
   10   this action. However, if Plaintiff decides to pursue a claim in an amended
   11   complaint that the undersigned Magistrate Judge previously found to be
   12   insufficient, then, pursuant to 28 U.S.C. § 636, the undersigned Magistrate Judge
   13   ultimately may submit to the assigned District Judge a recommendation that such
   14   claim may be dismissed with prejudice for failure to state a claim, subject to
   15   Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
   16   L.R. 72-3.
   17           IT IS SO ORDERED.
   18   DATED: April 13, 2021
   19                                                   MARIA A. AUDERO
                                                 UNITED STATES MAGISTRATE JUDGE
   20
   21   Attachments
   22   Form Civil Rights Complaint (CV-66)
   23   Form Notice of Dismissal
   24
   25
   26
   27
   28
                                                   27
